                 Case 1:19-cv-07210-MKV Document 49 Filed 11/17/20 Page 1 of 1


                                                                                     Littler Mendelson, P.C.
                                                                                     900 Third Avenue
                                                                                     New York, NY 10022.3298




                                                                                     Eli Z. Freedberg
                                                                                     212.583.2685 direct
                                                                                     212.583.9600 main
                                                                                     212.954.5011 fax
                                                                                     efreedberg@littler.com

November 17, 2020




VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:       Miguel Angel Suarez, et. al. v. Brasserie Felix, Inc., et al., Case No. 19 Civ. 7210 (KPF)

Dear Judge Vyskocil:

Our firm represents the Defendants in the above-referenced action. In accordance with the Court’s September 18, 2020
Order, see Docket No. 48, the Parties write to provide an update on the status of the bankruptcy proceedings before
the Eastern District’s Bankruptcy Court, which resulted in staying this particular matter.

Although we do not represent the Defendants in connection with the Defendants’ bankruptcy proceeding, we have
been in contact with their bankruptcy counsel who has informed us that Defendants’ bankruptcy cases have been jointly
referred to one combined mediation. The mediation will attempt to resolve all issues related to the Plaintiffs’ wage-
and-hour claims that are the subject of this lawsuit. The mediation is scheduled for November 24, 2020 at 11:00 am
before Mediator Jeff Kimmel. All Defendants are planning to attend this mediation.

As always, we thank the Court for its attention to this matter.

Respectfully submitted,




Eli Z. Freedberg

cc:       Peter Cooper, Esq.




       littler.com
